Broyles, C. J.
1. A city has the undoubted right to close temporarily one or more of its streets (for the purpose of making repairs thereon, or for the safety and convenience of the public) by placing obstructions therein; and where it has so closed one of its streets, and the obstructions are temporary and reasonable in their character, the city will not be liable for personal injuries resulting from a person driving against such obstructions, unless it further appears that the city failed to exercise ordinary care and diligence in safeguarding the obstructions. Simon v. Atlanta, 67 Ga. 618 (2); Holliday v. Mayor &c. of Athens, 10 Ga. App. 709 (2) (74 S. E. 67).
2. In the instant case the sole allegation of negligence in the petition is the bald statement that the city was negligent in placing the obstructions in the street. The petition clearly shows that the obstructions were temporary and reasonable in their character, and it fails to allege, literally or in substance, that the city did not take such precautionary measures for the protection of the persons using the street as ordinary care and diligence would require. Therefore, under the ruling enunciated in the preceding paragraph, the petition failed to set out a cause of action, and the court erred in overruling the general demurrer interposed.

Judgment reversed.


Luke, J., concurs. Bloodworth, J., dissents.